Citation Nr: 0700040	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of fracture to the 
left femur.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected psychophysiological 
musculoskeletal reaction. 


ATTORNEY FOR THE BOARD

J. Parker, Counsel





INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of entitlement to a higher initial disability 
rating than 10 percent for service-connected paroxysmal 
benign arrhythmia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no competent medical evidence of record of a 
diagnosis of PTSD. 

2.  The veteran's service-connected residuals of fracture to 
the left femur have manifested not more than slight left knee 
or hip disability.

3.  The veteran's service-connected psychophysiological 
musculoskeletal reaction has manifested occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; and has not 
manifested occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, mild memory loss.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006). 

2.  The criteria for an increased rating in excess of 10 
percent for service-connected residuals of fracture to the 
left femur have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.14, 
4.71, 4.71a, Diagnostic Code 5255 (2006).

3.  The criteria for an increased rating in excess of 10 
percent for service-connected psychophysiological 
musculoskeletal reaction have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9422 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
September and December 2003 and February 2004 satisfied VA's 
duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence the appellant should provide, 
and informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA requested treatment records from 
multiple medical care providers indicated by the veteran.  VA 
examination reports and other lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  The 
veteran is not prejudiced by the RO's failure to provide such 
notice as his claims are being denied.  Thus, the Board finds 
that no additional evidence, which may aid the veteran's 
claim or might be pertinent to the bases of the claim, has 
been submitted, identified or remains outstanding, and the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Significantly, the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim, including by submission of statements and multiple 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).


Service Connection for PTSD

Effective from the date of service separation in December 
1971, service connection has been established for 
psychophysiological musculoskeletal reaction.  In a claim 
received in November 2003, the veteran claims that he should 
be service connected for PTSD.  The veteran claims that 
during service he saw or heard rockets, mortar, artillery, 
and small arms fire, including while he was part of a convoy.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the  
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. §  
3.304(f).

The evidence of record does not show that the veteran 
personally engaged in combat with the enemy.  The DD Form 214 
shows that his military occupational specialty was 
administration specialist, and he also had training in 
engineer equipment maintenance.  The veteran earned the 
National Defense Service Medal, Vietnam Service Medal, and 
Vietnam Campaign Medal, but there are no medals or citations 
that reflect participation in combat operations.  Because it 
appears that the veteran did not engage in combat  with the 
enemy, his lay testimony or statements alone are not enough 
to establish the occurrence of the alleged stressors.  See 
Zarycki v. Brown, 6  Vet. App. 91, 98 (1993).  Instead, the 
record must contain  service records or other credible 
evidence that corroborates the stressor.  38 U.S.C.A. § 
1154(b) (West  2002); 38 C.F.R. § 3.304(d), (f) (2006); 
Gaines v. West, 11  Vet. App. 353, 357-58 (1998).  The 
corroboration of every  detail is not required.  Pentecost v. 
Principi, 16 Vet. App.  124 (2002) (citing Suozzi v. Brown, 
10 Vet. App. 307 (1997).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet.  App. 389, 396 (1996).

A January 2004 VA mental disorders examination report 
reflects the veteran's report of no psychiatric treatment; 
clinical findings that included constricted affect, with 
otherwise negative findings; and Axis I diagnosis of 
psychological factors affecting a physical condition.  PTSD 
was not diagnosed on this examination, and there is otherwise 
no medical diagnosis of PTSD of record.  

While the lay statements of record reflect some evidence that 
the veteran has experienced nightmares and sleep 
disturbances, short temper, and outbursts, these lay 
statements do not constitute competent medical evidence of a 
diagnosis of PTSD.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

Where the evidence fails to show a current diagnosis of PTSD, 
service connection for PTSD must be denied.  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Under the  circumstances, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and that no reasonable 
possibility exists that further assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  For these reasons, the claim for 
service connection for PTSD must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Increased Rating for Residuals of Left Femur Fracture

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An evaluation of the level of disability present 
also  includes consideration of the functional impairment of 
the  veteran's ability to engage in ordinary activities, 
including  employment.  38 C.F.R. § 4.10 (2006).

Service connection and a 10 percent rating have been in 
effect since December 1971 for residuals of a left femur 
fracture, under Diagnostic Code 5255.  In July 2003, the 
veteran entered a claim for increased rating, indicating that 
he was experiencing more recurrent pains.

Diagnostic Code 5255 provides the following ratings for 
evaluating impairment of the femur: 30 percent for malunion 
of the femur with marked knee or hip disability;  20 percent 
for moderate knee or hip disability; and 10 percent for 
slight knee or hip disability.  38 C.F.R. § 4.71a.

The evidence of record shows an old healed fracture of the 
left femur near the junction of the proximal and middle 
thirds, and the veteran's report of more leg pain.  The 
evidence shows no complaints or treatment for this 
disability.  VA treatment records are negative for any 
complaints or treatment of residuals of left femur fracture 
disability.

A January 2004 VA orthopedic examination reflects clinical 
findings of mild tenderness to palpation at the left anterior 
glenohumeral joint, full muscle strength, full left hip 
flexion, 30 degrees in extension, with no additional 
limitations of motion due to pain, fatigue, weakness, or lack 
of endurance, and X-ray evidence of healed left femur 
fracture.  

After a review of the evidence of record, the Board finds 
that a preponderance of the evidence is against an increased 
rating in excess of 10 percent for service-connected 
residuals of fracture to the left femur.  The weight of the 
evidence of record shows that the veteran's service-connected 
residuals of left femur fracture more nearly approximate 
slight knee or hip disability, as contemplated by a 10 
percent disability rating under Diagnostic Code 5255, and do 
not more nearly approximate moderate knee or hip disability, 
as required for a higher disability rating of 20 percent 
under Diagnostic Code 5255.  38 C.F.R. § 4.71a. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for increased 
rating in excess of 10 percent, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Increased Rating for Psychophysiological Reaction

Service connection and a 10 percent rating have been in 
effect since December 1971 for psychophysiological 
musculoskeletal reaction, under Diagnostic Code 9422, for 
symptoms that included complaints of back pain.  In July 
2003, the veteran entered a claim for an increased rating, 
mentioning treatment for a "back" condition.   

Somatoform pain disorder (Diagnostic Code 9422) is rated 
under The General Rating Formula for Mental Disorders, which 
provides a 10 percent rating for  occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication; and a 30 percent rating 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The evidence of record shows the veteran's complaints of low 
back pain with negative clinical findings regarding the back.  
The lay statements of record generally support the fact that 
the veteran has complained of general pain and discomfort 
since service. 

A January 2004 VA spine examination report reflects the 
veteran's report of recurrences of mid-back to lower back 
pain, which has been treated with Advil sporadically, and 
that the veteran walked about three miles four times per 
week; clinical findings of full ranges of motion of the 
cervical spine, and full ranges of motion of the 
thoracolumbar spine, with some mild pain; the examiner's 
indication that the veteran was independent in activities of 
daily living; and under the diagnosis portion of the 
examination report the examiner noted low back pain, with no 
pathology found on examination.  

A January 2004 VA mental disorders examination report 
reflects a history of no psychiatric treatment; the veteran's 
report of pains that included to the back and ribs; clinical 
findings of restricted affect; and an Axis I diagnosis of 
psychological factors affecting a physical condition. 

The evidence does not show that the service-connected 
psychophysiological musculoskeletal reaction has manifested 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss, as required for a higher 
disability rating of 30 percent under Diagnostic Code 9422.  
38 C.F.R. § 4.130.  Based on this evidence, the Board finds 
that the criteria for an increased rating in excess of 10 
percent for service-connected psychophysiological 
musculoskeletal reaction have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9422.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for increased 
rating, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board also finds that the criteria for invoking the 
procedures for assignment of higher evaluations on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected disabilities 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); warranted 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards during the entire appeal period.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for PTSD is denied.

A disability rating in excess of 10 percent for service-
connected residuals of fracture to the left femur is denied.

A disability rating in excess of 10 percent for service-
connected psychophysiological musculoskeletal reaction is 
denied. 


REMAND

The Board construes an August 2005 letter from the appellant 
as a notice of disagreement with the June 2005 rating 
decision that granted service connection for paroxysmal 
benign arrhythmia and assigned a 10 percent original rating.  
Under the holding in Manlincon v. West, 12 Vet. App. 238 
(1999), this issue must be remanded for issuance of a 
statement of the case on appeal of this original rating 
issue. 

Accordingly, the issue of entitlement to an initial 
disability rating in excess of 10 percent for service-
connected paroxysmal benign arrhythmia is REMANDED for the 
following action:

VA should issue a statement of the case 
on the issue of entitlement to an initial 
disability rating in excess of 10 percent 
for service-connected paroxysmal benign 
arrhythmia.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the appellant the requisite period 
of time for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law.  
The Board intimates no opinion as to the ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West 
Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


